DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A Final office action was mailed on 11/8/2021 in this application. Claims 1-3 and 5-14 were examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered. Claims pending with this amendment are 1-3, 5-12 and 14. The claims are further amended as below.

  	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dohyun Ahn on 7/21/2022.




1. (Currently amended)	A plasma processing apparatus comprising:
      a plurality of microwave radiators provided at a ceiling portion of a processing chamber and configured to introduce a microwave for generating a plasma of a gas into the processing chamber; and
      a plurality of gas supply holes formed at the ceiling portion of the processing chamber between the microwave radiators, and configured to introduce the gas into a plasma processing space,
      wherein each of the plurality of gas supply holes includes a fine hole and a cavity defined by a first surface parallel to the ceiling portion of the processing chamber, and a second surface forming an angle with respect to the first surface and connected to the ceiling portion of the plasma processing space, and the cavity is concentric with the fine hole,
      a diameter of an opening of the cavity on the plasma processing space side is 3 mm or more and is 1/8 or less of a wavelength of a surface wave of a microwave in the plasma,
      the ceiling portion of the processing chamber and at least part of the second surface of the cavity is coated with an insulating material, and
      the first surface of the cavity is not coated with an insulating material and a thickness of the insulating material coated on the second surface of the cavity is thinner than a thickness of the insulating material coated on the ceiling portion of the processing chamber,
wherein the cavity is coated with an insulating material so that a thickness of the insulating material becomes smaller from the opening of the cavity on the plasma processing space side toward the first surface.

5. (Cancelled) 

6. (Currently amended) The plasma processing apparatus of claim [[5]] 1, wherein a thickness of the insulating material coated on the second surface of the cavity is 1/100 or less of the thickness of the insulating material coated on the first surface of the processing chamber.

Allowable Subject Matter
Claims 1-3, 6-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable in view of the variable insulation thickness on the gas supply holes in view of other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716